Per Curiam :
The single question here is whether the appellants, who are step-children of George M. Kurtz, deceased, are entitled to share in the distribution of the residuary portion of his estate. Both the appellants are given legacies by the will, and are designated as children “ which came to me by marriage with my wife; ” the “ second division,” as testator calls it, is to go to his wife and children. He left children of his o wn which answer this description, and we think the learned auditor was right in excluding the step-children from participation in the fund.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.